DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 10 is objected to because “…a transit vehicle. storage…” should be changed to --…a transit vehicle[[.]]; storage…--.  Appropriate correction is required.

Information Disclosure Statement
NOTE: the examiner has crossed out references “US 12,964,595” and “US 13,035,633” since these appear, at the time of the writing of this Office action, to not be valid US Patent Numbers.  Further, these appear to be improperly formatted US Patent Application Numbers for a parent application of the instant application and a related application filed after the parent application and thus are not considered to be prior art.  Therefore, these references have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 1, 1, 4, 5, 1, 6, 8, 10-13, 9, 14-16, 14, and 8, respectively, of U.S. Patent No. 9,530,336 (Application No. 12/964595). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  See the following table.

17/386231
US 9,530,336
1.	An electronic monitoring system comprising: 








a controller coupled to an array of lights, wherein the controller: 




analyzes the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 
determines a number of malfunctioning lights in at least one of: 
a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 








stores diagnostic information comprising information related to the determined number.
1.	A sign-monitoring system comprising: 
at least one electronic sign, the at least one electronic sign comprising: 
a pixel array, the pixel array comprising a plurality of pixels; 
wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array; and 
an embedded controller coupled to the at least one electronic sign operable to create diagnostic information for the at least one electronic sign; wherein the creation of the diagnostic information comprises:
 an analysis of the pixel array as a single matrix; and 

a determination of a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and
 a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
a controller comprising a processor and memory communicably coupled to the embedded controller, wherein the controller: 
receives at least a portion of the diagnostic information from the embedded controller; and 
[note where this inherently comprises a storing operation in order to compile the diagnostic information prior to it being sent] 
assesses at least a portion of the diagnostic information to develop health information, the assessment comprising evaluating the information related to the number of malfunctioning pixels. 
2.	The electronic monitoring system of claim 1, comprising: 
a voltage-sensing device, the voltage-sensing device measuring voltage across the array of lights; and 


wherein the controller: 
issues at least one command to the voltage-sensing device selected from the group consisting of: 
a command to detect short circuits in the array of lights and a command to detect open circuits in the array of lights; and 
for each light in the array of lights, determines the light to be a malfunctioning light responsive to a detected short circuit or a detected open circuit. 
2.	The sign-monitoring system of claim 1, comprising: 
wherein each electronic sign of the at least one electronic sign comprises a voltage-sensing device, the voltage-sensing device measuring voltage across the plurality of pixels; and 
wherein the embedded controller:
 issues at least one command to the voltage-sensing device selected from the group consisting of: 
a command to detect short circuits in the plurality of pixels and a command to detect open circuits in the plurality of pixels; and 
for each pixel in the plurality of pixels, determines the pixel to be a malfunctioning pixel responsive to a detected short circuit or a detected open circuit. 
3.	The electronic monitoring system of claim 1, wherein the controller: 
analyzes diagnostic information to create a reduced set of diagnostic information; and 
transmits the reduced set of diagnostic information to a controller. 
3.	The sign-monitoring system of claim 1, wherein the embedded controller: 
analyzes the diagnostic information to create a reduced set of diagnostic information; and 
transmits the reduced set of diagnostic information to the controller. 
4.	The electronic monitoring system of claim 1, wherein the controller: 
transmits the diagnostic information to a controller. 
1.	A sign-monitoring system comprising: …

receives at least a portion of the diagnostic information from the embedded controller; …
5.	The electronic monitoring system of claim 1, comprising: 
a second controller comprising a processor and memory communicably coupled to the controller, wherein the second controller: 
receives at least a portion of the diagnostic information from the controller; and 

assesses at least a portion of the diagnostic information to develop health information, the assessment comprising evaluating the information related to the number of malfunctioning lights.
1.	A sign-monitoring system comprising: …

a controller comprising a processor and memory communicably coupled to the embedded controller, wherein the controller: 
receives at least a portion of the diagnostic information from the embedded controller; and
assesses at least a portion of the diagnostic information to develop health information, the assessment comprising evaluating the information related to the number of malfunctioning pixels.
6.	The electronic monitoring system of claim 5, wherein: 
the number of malfunctioning lights comprises a number of consecutive malfunctioning lights; and 
responsive to the number of consecutive malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 
4.	The sign-monitoring system of claim 1, wherein:
 the number of malfunctioning pixels comprises a number of consecutive malfunctioning pixels; and
responsive to the number of consecutive malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 
7.	The electronic monitoring system of claim 5, wherein: 
responsive to the number of malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 

5.	The sign-monitoring system of claim 1, wherein: 
responsive to the number of malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 
8.	The electronic monitoring system of claim 5, wherein: 
the array of lights is included in at least one electronic sign. 
1.	A sign-monitoring system comprising: 

at least one electronic sign, the at least one electronic sign comprising: 
a pixel array, the pixel array comprising a plurality of pixels; …
9.	The electronic monitoring system of claim 8, wherein: 
the at least one electronic sign comprises a plurality of electronic signs and the health information comprises overall health information for the electronic monitoring system; and 
the assessment comprises aggregating health information for each of the plurality of electronic signs. 
6.	The sign-monitoring system of claim 1, wherein: 
the at least one electronic sign comprises a plurality of electronic signs and the health information comprises overall health information for the sign-monitoring system; and 
the assessment comprises aggregating health information for each of the plurality of electronic signs. 
10.	The electronic monitoring system of claim 5, wherein: 

[transit vehicle]





the second controller reports at least a portion of the health information, the report comprising at least one selected from the group consisting of: 
display of at least a portion of the health information to an operator of a transit vehicle;
storage and logging of the at least a portion of the diagnostic information and the at least a portion of the health information in computer-readable storage; 
transmission of the at least a portion of the health information to an external device; and 
transmission of the at least a portion of the health information to a remote server. 
7.	The sign-monitoring system of claim 6, wherein: 
the sign-monitoring system is implemented on a transit vehicle and the plurality of electronic signs are mounted for viewing on the transit vehicle. 

8.	The sign-monitoring system of claim 7, wherein: 
the controller reports at least a portion of the health information, the report comprising at least one selected from the group consisting of: 
display of at least a portion of the health information to an operator of the transit vehicle; 
storage and logging of the at least a portion of the diagnostic information and the at least a portion of the health information in computer-readable storage; 
transmission of the at least a portion of the health information to an external device; and 
transmission of the at least a portion of the health information to a remote server. 
11.	The electronic monitoring system of claim 5, wherein: 
the second controller generates self-diagnostic information related to features of the second controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, information related to a sound-making device, and 
information related to data-access errors. 


10.	The sign-monitoring system of claim 1, wherein: 
the controller generates self-diagnostic information related to features of the controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, 
information related to a sound-making device, and 
information related to data-access errors. 
12.	The electronic monitoring system of claim 5, wherein: 
the second controller detects at least one communication-link problem over one or more networks in the electronic monitoring system; and 
information related to the detection is included as part of the health information. 
11.	The sign-monitoring system of claim 1, comprising: 
wherein the controller detects at least one communication-link problem over one or more networks in the sign-monitoring system; and 
information related to the detection is included as part of the health information. 
13.	The electronic monitoring system of claim 5, comprising: 
a light sensor coupled to the array of lights, 

wherein the light sensor senses light and, responsive thereto, facilitates adjustment of brightness; and 

wherein the second controller receives information related to the brightness and verifies proper operation of the light sensor via the received information. 
12.	The sign-monitoring system of claim 1, comprising: 
a light sensor coupled to at least one of the at least one electronic sign, 
wherein the light sensor senses light and, responsive thereto, facilitates adjustment of a brightness of the at least one of the at least one electronic sign; and 
wherein the controller receives information related to the brightness and verifies proper operation of the light sensor via the received information. 
14.	The electronic monitoring system of claim 1, wherein: 
the array of lights comprises a plurality of light-emitting diodes (LEDs). 


13.	The sign-monitoring system of claim 1, wherein: 
the plurality of pixels in the pixel array comprise a plurality of light-emitting diodes (LEDs). 
15.	The electronic monitoring system of claim 1, wherein: 
the controller performs a test for processing integrity between the plurality of circuit boards, a result of the test being included as part of the diagnostic information. 
9. The sign-monitoring system of claim 1, wherein: 

the embedded controller performs a test for processing integrity between the plurality of PCBs, a result of the test being included as part of the diagnostic information. 
16.	An electronic monitoring method, the electronic monitoring method comprising, by a controller coupled to an array of lights: 

















analyzing the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 
determining a number of malfunctioning lights in at least one of: 
a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 






storing diagnostic information comprising information related to the determined number. 
14.	A sign-monitoring method, the method comprising: 
providing a sign-monitoring system, the sign-monitoring system comprising at least one electronic sign and a controller comprising a processor and memory; 
wherein each electronic sign of the at least one electronic sign comprises a pixel array and an embedded controller, the pixel array comprising a plurality of pixels; 
wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array; 
via the embedded controller, creating diagnostic information for the at least one electronic sign; 
wherein the creating of the diagnostic information comprises: 
an analysis of the pixel array as a single matrix; and 

a determination of a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; 
via the controller, receiving at least a portion of the diagnostic information from the embedded controller; and 
via the controller, assessing at least a portion of the diagnostic information to develop health information. 
[inherent, as previously explained] 
17.	The electronic monitoring method of claim 16, wherein: 
a malfunctioning light comprises a light in the array of lights at which at least one of a short circuit and an open circuit is determined to exist. 
15.	The sign-monitoring method of claim 14, wherein: 
a malfunctioning pixel comprises a pixel in the plurality of pixels at which at least one of a short circuit and an open circuit is determined to exist. 

18.	The electronic monitoring method of claim 16, comprising: 
reducing an amount of network bandwidth necessary to transmit the diagnostic information, the reducing comprising creating a reduced set of diagnostic information relative to an overall set of diagnostic information; and 
transmitting the reduced set of diagnostic information to a second controller. 
16.	The sign-monitoring method of claim 14, comprising: 
reducing an amount of network bandwidth necessary to transmit the diagnostic information, the reducing comprising creating a reduced set of diagnostic information from the diagnostic information; and 
transmitting the reduced set of diagnostic information to the controller. 
19.	The electronic monitoring method of claim 16, wherein: 
the controller transmits the diagnostic information to a second controller. 
14.	A sign-monitoring method, the method comprising: …
via the controller, receiving at least a portion of the diagnostic information from the embedded controller; … 
20.	A computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising: 
analyzing an array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 
determining a number of malfunctioning lights in at least one of. 
a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 
storing diagnostic information comprising information related to the determined number. 
Claim 1, and 
8.The sign-monitoring system of claim 7, wherein: …
storage and logging of the at least a portion of the diagnostic information and the at least a portion of the health information in computer-readable storage; …




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 1, 4-6, 1, 7, 9-17, 15, and 9, respectively, of U.S. Patent No. 9,990,876 (Application No. 15/350951). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  See the following table.

17/386231
US 9,990,876
1.	An electronic monitoring system comprising: 








a controller coupled to an array of lights, wherein the controller: 
analyzes the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 
determines a number of malfunctioning lights in at least one of: 
a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 




stores diagnostic information comprising information related to the determined number.

1.	A sign-monitoring system comprising: 
at least one electronic sign, the at least one electronic sign comprising:
 a pixel array, the pixel array comprising a plurality of pixels; 
wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array; and 
an embedded controller coupled to the at least one electronic sign operable to: 
analyze the pixel array as a single matrix; and 

determine a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
transmit diagnostic information to a controller, the diagnostic information comprising information related to the determined number. 
[Inherent, as previously explained] 
2.	The electronic monitoring system of claim 1, comprising: 
a voltage-sensing device, the voltage-sensing device measuring voltage across the array of lights; and 


wherein the controller: 
issues at least one command to the voltage-sensing device selected from the group consisting of: 
a command to detect short circuits in the array of lights and a command to detect open circuits in the array of lights; and 

for each light in the array of lights, determines the light to be a malfunctioning light responsive to a detected short circuit or a detected open circuit. 
2.	The sign-monitoring system of claim 1, wherein: 
each electronic sign of the at least one electronic sign comprises a voltage-sensing device, the voltage-sensing device measuring voltage across the plurality of pixels; and 
the embedded controller: 
issues at least one command to the voltage-sensing device selected from the group consisting of: 
a command to detect short circuits in the plurality of pixels and a command to detect open circuits in the plurality of pixels; and 
for each pixel in the plurality of pixels, determines the pixel to be a malfunctioning pixel responsive to a detected short circuit or a detected open circuit. 
3.	The electronic monitoring system of claim 1, wherein the controller: 
analyzes diagnostic information to create a reduced set of diagnostic information; and 
transmits the reduced set of diagnostic information to a controller. 
3.	The sign-monitoring system of claim 1, wherein the embedded controller: 
analyzes diagnostic information to create a reduced set of diagnostic information; and 
transmits the reduced set of diagnostic information to the controller. 
4.	The electronic monitoring system of claim 1, wherein the controller: 
transmits the diagnostic information to a controller. 
1.	A sign-monitoring system comprising: 
…
transmit diagnostic information to a controller, … 
5.	The electronic monitoring system of claim 1, comprising: 
a second controller comprising a processor and memory communicably coupled to the controller, wherein the second controller: 
receives at least a portion of the diagnostic information from the controller; and 

assesses at least a portion of the diagnostic information to develop health information, the assessment comprising evaluating the information related to the number of malfunctioning lights.
4.	The sign-monitoring system of claim 1, comprising: 
a controller comprising a processor and memory communicably coupled to the embedded controller, wherein the controller: 
receives at least a portion of the diagnostic information from the embedded controller; and 
assesses at least a portion of the diagnostic information to develop health information, the assessment comprising evaluating the information related to the number of malfunctioning pixels. 
6.	The electronic monitoring system of claim 5, wherein: 
the number of malfunctioning lights comprises a number of consecutive malfunctioning lights; and 
responsive to the number of consecutive malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 
5.	The sign-monitoring system of claim 4, wherein: 
the number of malfunctioning pixels comprises a number of consecutive malfunctioning pixels; and 
responsive to the number of consecutive malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 
7.	The electronic monitoring system of claim 5, wherein: 
responsive to the number of malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 
6.	The sign-monitoring system of claim 4, wherein: 
responsive to the number of malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 
8.	The electronic monitoring system of claim 5, wherein: 
the array of lights is included in at least one electronic sign. 
1.	A sign-monitoring system comprising: 
at least one electronic sign, the at least one electronic sign comprising:
 a pixel array, the pixel array comprising a plurality of pixels; …
9.	The electronic monitoring system of claim 8, wherein: 
the at least one electronic sign comprises a plurality of electronic signs and the health information comprises overall health information for the electronic monitoring system; and 
the assessment comprises aggregating health information for each of the plurality of electronic signs. 

7.	The sign-monitoring system of claim 4, wherein: 
the at least one electronic sign comprises a plurality of electronic signs and the health information comprises overall health information for the sign-monitoring system; and 
the assessment comprises aggregating health information for each of the plurality of electronic signs. 
10.	The electronic monitoring system of claim 5, wherein: 







the second controller reports at least a portion of the health information, the report comprising at least one selected from the group consisting of: 
display of at least a portion of the health information to an operator of a transit vehicle;
storage and logging of the at least a portion of the diagnostic information and the at least a portion of the health information in computer-readable storage; 
transmission of the at least a portion of the health information to an external device; and 
transmission of the at least a portion of the health information to a remote server. 


8.	The sign-monitoring system of claim 7, wherein: 
the sign-monitoring system is implemented on a transit vehicle and the plurality of electronic signs are mounted for viewing on the transit vehicle. 

9.	The sign-monitoring system of claim 4, wherein: 
the controller reports at least a portion of the health information, the report comprising at least one selected from the group consisting of: 
display of at least a portion of the health information to an operator of a transit vehicle; 
storage and logging of the at least a portion of the diagnostic information and the at least a portion of the health information in computer-readable storage; 
transmission of the at least a portion of the health information to an external device; and 
transmission of the at least a portion of the health information to a remote server. 
11.	The electronic monitoring system of claim 5, wherein: 
the second controller generates self-diagnostic information related to features of the second controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, 
information related to a sound-making device, and 
information related to data-access errors. 
10.	The sign-monitoring system of claim 4, wherein: 
the controller generates self-diagnostic information related to features of the controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, 
information related to a sound-making device, and 
information related to data-access errors. 
12.	The electronic monitoring system of claim 5, wherein: 
the second controller detects at least one communication-link problem over one or more networks in the electronic monitoring system; and 
wherein information related to the detection is included as part of the health information. 
11.	The sign-monitoring system of claim 4, wherein: 
the controller detects at least one communication-link problem over one or more networks in the sign-monitoring system; and 
wherein information related to the detection is included as part of the health information. 
13.	The electronic monitoring system of claim 5, comprising: 
a light sensor coupled to the array of lights, 
wherein the light sensor senses light and, responsive thereto, facilitates adjustment of brightness; and 




wherein the second controller receives information related to the brightness and verifies proper operation of the light sensor via the received information. 
12.	The sign-monitoring system of claim 4, comprising: 
a light sensor coupled to at least one of the at least one electronic sign,
 wherein the light sensor senses light and, responsive thereto, facilitates adjustment of a brightness of the at least one of the at least one electronic sign; and 
wherein the controller receives information related to the brightness and verifies proper operation of the light sensor via the received information. 
14.	The electronic monitoring system of claim 1, wherein: 
the array of lights comprises a plurality of light-emitting diodes (LEDs). 
13.	The sign-monitoring system of claim 1, wherein: 
the plurality of pixels in the pixel array comprise a plurality of light-emitting diodes (LEDs). 
15.	The electronic monitoring system of claim 1, wherein: 
the controller performs a test for processing integrity between the plurality of circuit boards, a result of the test being included as part of the diagnostic information. 
14.	The sign-monitoring system of claim 1, wherein: 
the embedded controller performs a test for processing integrity between the plurality of PCBs, a result of the test being included as part of the diagnostic information. 
16.	An electronic monitoring method, the electronic monitoring method comprising, by a controller coupled to an array of lights: 










analyzing the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 
determining a number of malfunctioning lights in at least one of: 

a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 





storing diagnostic information comprising information related to the determined number. 
15.	A sign-monitoring method, the method comprising: 
providing a sign-monitoring system, the sign-monitoring system comprising at least one electronic sign; 
wherein each electronic sign of the at least one electronic sign comprises a pixel array and an embedded controller, the pixel array comprising a plurality of pixels; 
wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array; 
the embedded controller analyzing the pixel array as a single matrix; and 

the embedded controller determining a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
the embedded controller transmitting diagnostic information to a controller, 
the diagnostic information comprising information related to the determined number. 
[inherent, as previously explained] 
17.	The electronic monitoring method of claim 16, wherein: 
a malfunctioning light comprises a light in the array of lights at which at least one of a short circuit and an open circuit is determined to exist. 
16.	The sign-monitoring method of claim 15, wherein: 
a malfunctioning pixel comprises a pixel in the plurality of pixels at which at least one of a short circuit and an open circuit is determined to exist. 
18.	The electronic monitoring method of claim 16, comprising: 
reducing an amount of network bandwidth necessary to transmit the diagnostic information, the reducing comprising creating a reduced set of diagnostic information relative to an overall set of diagnostic information; and 
transmitting the reduced set of diagnostic information to a second controller. 
17.	The sign-monitoring method of claim 15, comprising: 
reducing an amount of network bandwidth necessary to transmit the diagnostic information, the reducing comprising creating a reduced set of diagnostic information relative to an overall set of diagnostic information; and 
transmitting the reduced set of diagnostic information to the controller. 
19.	The electronic monitoring method of claim 16, wherein: 
the controller transmits the diagnostic information to a second controller. 
15.	A sign-monitoring method, the method comprising: …
the embedded controller transmitting diagnostic information to a controller, … 
20.	A computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising: 
analyzing an array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 
determining a number of malfunctioning lights in at least one of. 
a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 
storing diagnostic information comprising information related to the determined number. 
Claims 1 and 9.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 1, 4-18, and 9, respectively, of U.S. Patent No. 10,304,367 (Application No. 15/984485). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  See the following table.





17/386231
US 10,304,367
1.	An electronic monitoring system comprising: 





a controller coupled to an array of lights, wherein the controller: 
analyzes the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 
determines a number of malfunctioning lights in at least one of: 
a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 




stores diagnostic information comprising information related to the determined number.
1.	An electronic monitoring system comprising: 
a pixel array comprising a plurality of pixels; 
wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array; and 
an embedded controller coupled to the pixel array operable to: 
analyze the pixel array as a single matrix; and 

determine a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
transmit diagnostic information to a controller, the diagnostic information comprising information related to the determined number. 
[inherent, as previously explained] 
2.	The electronic monitoring system of claim 1, comprising: 
a voltage-sensing device, the voltage-sensing device measuring voltage across the array of lights; and 
wherein the controller: 
issues at least one command to the voltage-sensing device selected from the group consisting of: 
a command to detect short circuits in the array of lights and a command to detect open circuits in the array of lights; and 
for each light in the array of lights, determines the light to be a malfunctioning light responsive to a detected short circuit or a detected open circuit. 
2.	The electronic monitoring system of claim 1, comprising: 
a voltage-sensing device, the voltage-sensing device measuring voltage across the plurality of pixels; and 
wherein the embedded controller: 
issues at least one command to the voltage-sensing device selected from the group consisting of: 
a command to detect short circuits in the plurality of pixels and a command to detect open circuits in the plurality of pixels; and 
for each pixel in the plurality of pixels, determines the pixel to be a malfunctioning pixel responsive to a detected short circuit or a detected open circuit. 
3.	The electronic monitoring system of claim 1, wherein the controller: 
analyzes diagnostic information to create a reduced set of diagnostic information; and 
transmits the reduced set of diagnostic information to a controller. 


3.	The electronic monitoring system of claim 1, wherein the embedded controller: 
analyzes diagnostic information to create a reduced set of diagnostic information; and 
transmits the reduced set of diagnostic information to the controller. 
4.	The electronic monitoring system of claim 1, wherein the controller: 
transmits the diagnostic information to a controller. 
1.	An electronic monitoring system comprising: 
… 
transmit diagnostic information to a controller, …
5.	The electronic monitoring system of claim 1, comprising: 
a second controller comprising a processor and memory communicably coupled to the controller, wherein the second controller: 
receives at least a portion of the diagnostic information from the controller; and 

assesses at least a portion of the diagnostic information to develop health information, the assessment comprising evaluating the information related to the number of malfunctioning lights.
4.	The electronic monitoring system of claim 1, comprising: 
a controller comprising a processor and memory communicably coupled to the embedded controller, wherein the controller: 
receives at least a portion of the diagnostic information from the embedded controller; and 
assesses at least a portion of the diagnostic information to develop health information, the assessment comprising evaluating the information related to the number of malfunctioning pixels. 
6.	The electronic monitoring system of claim 5, wherein: 
the number of malfunctioning lights comprises a number of consecutive malfunctioning lights; and 
responsive to the number of consecutive malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 
5.	The electronic monitoring system of claim 4, wherein: 
the number of malfunctioning pixels comprises a number of consecutive malfunctioning pixels; and 
responsive to the number of consecutive malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 
7.	The electronic monitoring system of claim 5, wherein: 
responsive to the number of malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 
6.	The electronic monitoring system of claim 4, wherein: 
responsive to the number of malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 
8.	The electronic monitoring system of claim 5, wherein: 
the array of lights is included in at least one electronic sign. 
7. The electronic monitoring system of claim 4, wherein: 
the pixel array is included in at least one electronic sign. 
9.	The electronic monitoring system of claim 8, wherein: 
the at least one electronic sign comprises a plurality of electronic signs and the health information comprises overall health information for the electronic monitoring system; and 
the assessment comprises aggregating health information for each of the plurality of electronic signs. 
8.	The electronic monitoring system of claim 7, wherein: 
the at least one electronic sign comprises a plurality of electronic signs and the health information comprises overall health information for the electronic monitoring system; and 
the assessment comprises aggregating health information for each of the plurality of electronic signs. 
10.	The electronic monitoring system of claim 5, wherein: 
the second controller reports at least a portion of the health information, the report comprising at least one selected from the group consisting of: 
display of at least a portion of the health information to an operator of a transit vehicle;
storage and logging of the at least a portion of the diagnostic information and the at least a portion of the health information in computer-readable storage; 
transmission of the at least a portion of the health information to an external device; and 
transmission of the at least a portion of the health information to a remote server. 
9.	The electronic monitoring system of claim 4, wherein: 
the controller reports at least a portion of the health information, the report comprising at least one selected from the group consisting of: 
display of at least a portion of the health information to an operator of a transit vehicle; 
storage and logging of the at least a portion of the diagnostic information and the at least a portion of the health information in computer-readable storage; 
transmission of the at least a portion of the health information to an external device; and 
transmission of the at least a portion of the health information to a remote server. 
11.	The electronic monitoring system of claim 5, wherein: 
the second controller generates self-diagnostic information related to features of the second controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, 
information related to a sound-making device, and 
information related to data-access errors. 
10.	The electronic monitoring system of claim 4, wherein: 
the controller generates self-diagnostic information related to features of the controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, 
information related to a sound-making device, and 
information related to data-access errors. 
12.	The electronic monitoring system of claim 5, wherein: 
the second controller detects at least one communication-link problem over one or more networks in the electronic monitoring system; and 
wherein information related to the detection is included as part of the health information. 
11.	The electronic monitoring system of claim 4, wherein: 
the controller detects at least one communication-link problem over one or more networks in the electronic monitoring system; and 
information related to the detection is included as part of the health information. 
13.	The electronic monitoring system of claim 5, comprising: 
a light sensor coupled to the array of lights, 
wherein the light sensor senses light and, responsive thereto, facilitates adjustment of brightness; and 
wherein the second controller receives information related to the brightness and verifies proper operation of the light sensor via the received information. 
12.	The electronic monitoring system of claim 4, comprising: 
a light sensor coupled to the pixel array, 
wherein the light sensor senses light and, responsive thereto, facilitates adjustment of brightness; and 
wherein the controller receives information related to the brightness and verifies proper operation of the light sensor via the received information. 
14.	The electronic monitoring system of claim 1, wherein: 
the array of lights comprises a plurality of light-emitting diodes (LEDs). 
13.	The electronic monitoring system of claim 1, wherein: 
the plurality of pixels in the pixel array comprise a plurality of light-emitting diodes (LEDs). 
15.	The electronic monitoring system of claim 1, wherein: 
the controller performs a test for processing integrity between the plurality of circuit boards, a result of the test being included as part of the diagnostic information. 
14.	The electronic monitoring system of claim 1, wherein: 
the embedded controller performs a test for processing integrity between the plurality of PCBs, a result of the test being included as part of the diagnostic information. 
16.	An electronic monitoring method, the electronic monitoring method comprising, by a controller coupled to an array of lights: 








analyzing the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 
determining a number of malfunctioning lights in at least one of: 

a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 
storing diagnostic information comprising information related to the determined number. 
15	 An electronic monitoring method, the method comprising: 
providing an electronic monitoring system, the electronic monitoring system comprising 
a pixel array and an embedded controller, 
the pixel array comprising a plurality of pixels; 
wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array; 
the embedded controller analyzing the pixel array as a single matrix; and 

the embedded controller determining a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
the embedded controller transmitting diagnostic information to a controller, the diagnostic information comprising information related to the determined number. 
17.	The electronic monitoring method of claim 16, wherein: 
a malfunctioning light comprises a light in the array of lights at which at least one of a short circuit and an open circuit is determined to exist. 
16.	The electronic monitoring method of claim 15, wherein: 
a malfunctioning pixel comprises a pixel in the plurality of pixels at which at least one of a short circuit and an open circuit is determined to exist. 
18.	The electronic monitoring method of claim 16, comprising: 
reducing an amount of network bandwidth necessary to transmit the diagnostic information, the reducing comprising creating a reduced set of diagnostic information relative to an overall set of diagnostic information; and 
transmitting the reduced set of diagnostic information to a second controller. 
17.	The electronic monitoring method of claim 15, comprising: 
reducing an amount of network bandwidth necessary to transmit the diagnostic information, the reducing comprising creating a reduced set of diagnostic information relative to an overall set of diagnostic information; and 
transmitting the reduced set of diagnostic information to the controller. 
19.	The electronic monitoring method of claim 16, wherein: 
the controller transmits the diagnostic information to a second controller. 
18.	The method of claim 15, comprising: 
a controller comprising a processor and memory communicably coupled to the embedded controller, wherein the controller: 
receives at least a portion of the diagnostic information from the embedded controller; and …
20.	A computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising: 
analyzing an array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 
determining a number of malfunctioning lights in at least one of. 
a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 
storing diagnostic information comprising information related to the determined number. 
Claims 1 and 9.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 10,559,240 (Application No. 16/369970). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  See the following table.

17/386231
US 10,559,240
1.	An electronic monitoring system comprising: 
a controller coupled to an array of lights, wherein the controller: 
analyzes the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 


determines a number of malfunctioning lights in at least one of: 
a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 
stores diagnostic information comprising information related to the determined number.
1.	An electronic monitoring system comprising: 
an embedded controller coupled to a pixel array, wherein the embedded controller: 
analyzes the pixel array as a single matrix, wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array; 
determines a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
stores diagnostic information comprising information related to the determined number. 
2.	The electronic monitoring system of claim 1, comprising: 
a voltage-sensing device, the voltage-sensing device measuring voltage across the array of lights; and 
wherein the controller: 
issues at least one command to the voltage-sensing device selected from the group consisting of: 
a command to detect short circuits in the array of lights and a command to detect open circuits in the array of lights; and 
for each light in the array of lights, determines the light to be a malfunctioning light responsive to a detected short circuit or a detected open circuit. 
2.	The electronic monitoring system of claim 1, comprising: 
a voltage-sensing device, the voltage-sensing device measuring voltage across the pixel array; and 
wherein the embedded controller: 
issues at least one command to the voltage-sensing device selected from the group consisting of: 
a command to detect short circuits in the pixel array and a command to detect open circuits in the pixel array; and 
for each pixel in the pixel array, determines the pixel to be a malfunctioning pixel responsive to a detected short circuit or a detected open circuit. 
3.	The electronic monitoring system of claim 1, wherein the controller: 
analyzes diagnostic information to create a reduced set of diagnostic information; and 
transmits the reduced set of diagnostic information to a controller. 
3.	The electronic monitoring system of claim 1, wherein the embedded controller: 
analyzes diagnostic information to create a reduced set of diagnostic information; and 
transmits the reduced set of diagnostic information to a controller. 
4.	The electronic monitoring system of claim 1, wherein the controller: 
transmits the diagnostic information to a controller. 
4.	The electronic monitoring system of claim 1, wherein: 
the embedded controller transmits the diagnostic information to a controller. 
5.	The electronic monitoring system of claim 1, comprising: 
a second controller comprising a processor and memory communicably coupled to the controller, wherein the second controller: 
receives at least a portion of the diagnostic information from the controller; and 

assesses at least a portion of the diagnostic information to develop health information, the assessment comprising evaluating the information related to the number of malfunctioning lights.
5.	The electronic monitoring system of claim 1, comprising: 
a controller comprising a processor and memory communicably coupled to the embedded controller, 
wherein the controller: 
receives at least a portion of the diagnostic information from the embedded controller; and 
assesses at least a portion of the diagnostic information to develop health information, the assessment comprising evaluating the information related to the number of malfunctioning pixels. 
6.	The electronic monitoring system of claim 5, wherein: 
the number of malfunctioning lights comprises a number of consecutive malfunctioning lights; and 
responsive to the number of consecutive malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 
6.	 The electronic monitoring system of claim 5, wherein: 
the number of malfunctioning pixels comprises a number of consecutive malfunctioning pixels; and 
responsive to the number of consecutive malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 
7.	The electronic monitoring system of claim 5, wherein: 
responsive to the number of malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 
7.	The electronic monitoring system of claim 5, wherein: 
responsive to the number of malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 
8.	The electronic monitoring system of claim 5, wherein: 
the array of lights is included in at least one electronic sign. 
8.	The electronic monitoring system of claim 5, wherein: 
the pixel array is included in at least one electronic sign. 
9.	The electronic monitoring system of claim 8, wherein: 
the at least one electronic sign comprises a plurality of electronic signs and the health information comprises overall health information for the electronic monitoring system; and 
the assessment comprises aggregating health information for each of the plurality of electronic signs. 
9.	The electronic monitoring system of claim 8, wherein: 
the at least one electronic sign comprises a plurality of electronic signs and the health information comprises overall health information for the electronic monitoring system; and 
the assessment comprises aggregating health information for each of the plurality of electronic signs. 
10.	The electronic monitoring system of claim 5, wherein: 
the second controller reports at least a portion of the health information, the report comprising at least one selected from the group consisting of: 
display of at least a portion of the health information to an operator of a transit vehicle;
storage and logging of the at least a portion of the diagnostic information and the at least a portion of the health information in computer-readable storage; 
transmission of the at least a portion of the health information to an external device; and 
transmission of the at least a portion of the health information to a remote server. 
10.	The electronic monitoring system of claim 5, wherein: 
the controller reports at least a portion of the health information, the report comprising at least one selected from the group consisting of: 
display of at least a portion of the health information to an operator of a transit vehicle; 
storage and logging of the at least a portion of the diagnostic information and the at least a portion of the health information in computer-readable storage; 
transmission of the at least a portion of the health information to an external device; and 
transmission of the at least a portion of the health information to a remote server. 
11.	The electronic monitoring system of claim 5, wherein: 
the second controller generates self-diagnostic information related to features of the second controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, 
information related to a sound-making device, and 
information related to data-access errors. 
11.	The electronic monitoring system of claim 5, wherein: 
the controller generates self-diagnostic information related to features of the controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, 
information related to a sound-making device, and 
information related to data-access errors. 
12.	The electronic monitoring system of claim 5, wherein: 
the second controller detects at least one communication-link problem over one or more networks in the electronic monitoring system; and 
wherein information related to the detection is included as part of the health information. 
12.	The electronic monitoring system of claim 5, wherein: 
the controller detects at least one communication-link problem over one or more networks in the electronic monitoring system; and 
information related to the detection is included as part of the health information. 
13.	The electronic monitoring system of claim 5, comprising: 
a light sensor coupled to the array of lights, 
wherein the light sensor senses light and, responsive thereto, facilitates adjustment of brightness; and 
wherein the second controller receives information related to the brightness and verifies proper operation of the light sensor via the received information. 
13.	The electronic monitoring system of claim 5, comprising: 
a light sensor coupled to the pixel array, 
wherein the light sensor senses light and, responsive thereto, facilitates adjustment of brightness; and 
wherein the controller receives information related to the brightness and verifies proper operation of the light sensor via the received information. 
14.	The electronic monitoring system of claim 1, wherein: 
the array of lights comprises a plurality of light-emitting diodes (LEDs). 
14.	The electronic monitoring system of claim 1, wherein: 
the pixel array comprises a plurality of light-emitting diodes (LEDs). 
15.	The electronic monitoring system of claim 1, wherein: 
the controller performs a test for processing integrity between the plurality of circuit boards, a result of the test being included as part of the diagnostic information. 
15.	The electronic monitoring system of claim 1, wherein: 
the embedded controller performs a test for processing integrity between the plurality of PCBs, a result of the test being included as part of the diagnostic information. 
16.	An electronic monitoring method, the electronic monitoring method comprising, by a controller coupled to an array of lights: 
analyzing the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 


determining a number of malfunctioning lights in at least one of: 
a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 
storing diagnostic information comprising information related to the determined number. 
16.	An electronic monitoring method, the electronic monitoring method comprising, by an embedded controller coupled to a pixel array: 
analyzing the pixel array as a single matrix, wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array; 
determining a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
storing diagnostic information comprising information related to the determined number. 
17.	The electronic monitoring method of claim 16, wherein: 
a malfunctioning light comprises a light in the array of lights at which at least one of a short circuit and an open circuit is determined to exist. 
17.	The electronic monitoring method of claim 16, wherein: 
a malfunctioning pixel comprises a pixel in the pixel array at which at least one of a short circuit and an open circuit is determined to exist. 
18.	The electronic monitoring method of claim 16, comprising: 
reducing an amount of network bandwidth necessary to transmit the diagnostic information, the reducing comprising creating a reduced set of diagnostic information relative to an overall set of diagnostic information; and 
transmitting the reduced set of diagnostic information to a second controller. 
18.	The electronic monitoring method of claim 16, comprising: 
reducing an amount of network bandwidth necessary to transmit the diagnostic information, the reducing comprising creating a reduced set of diagnostic information relative to an overall set of diagnostic information; and 
transmitting the reduced set of diagnostic information to a controller. 
19.	The electronic monitoring method of claim 16, wherein: 
the controller transmits the diagnostic information to a second controller. 
19.	The electronic monitoring method of claim 16, wherein: 
the embedded controller transmits the diagnostic information to a controller. 
20.	A computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising: 
analyzing an array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 
determining a number of malfunctioning lights in at least one of. 
a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 
storing diagnostic information comprising information related to the determined number. 
Claims 1 and 9.


Claims 1, 4-14, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1-4, 4, (6+7+8+10), 11-15, 15, and 20, respectively, of U.S. Patent No. 10,726,775 (Application No. 16/692016). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  See the following table.

Claims 2 and 17 are rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15, respectively, of U.S. Patent No. 10,726,775, in view of Nakano et al (US 2008/0117144; hereinafter Nakano).
•	Regarding claims 2 and 17, U.S. Patent No. 10,726,775 claims everything except the details of open circuits, short-circuits, and a reduced set of diagnostic information.
	In the same field of endeavor, Nakano discloses the details of open circuits and short-circuits, as shown in the following table.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of U.S. Patent No. 10,726,775 according to the teachings of Nakano, for the purpose of allowing a better analysis of defects within a display panel (¶ 9).

Claims 3, 15, and 18 are rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15, respectively, of U.S. Patent No. 10,726,775, in view of Zerphy et al (US 2007/0241988; hereinafter Zerphy).
•	Regarding claims 3, 15, and 18, U.S. Patent No. 10,726,775 claims everything except the details of a reduced set of diagnostic information and a processing integrity test.
	In the same field of endeavor, Zerphy discloses the details of a reduced set of diagnostic information and a processing integrity test, as shown in the following table.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of U.S. Patent No. 10,726,775 according to the teachings of Zerphy, for the purpose of enabling the reconfiguration of a sign display panel to allow continued operation thereof when an error is detected (¶s 137 and 175).

17/386231
US 10,726,757
1.	An electronic monitoring system comprising: 
a controller coupled to an array of lights, wherein the controller: 

analyzes the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 






determines a number of malfunctioning lights in at least one of: 


a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 



stores diagnostic information comprising information related to the determined number.
1.	A controller of an electronic monitoring system, the controller comprising: 
a processor and memory, wherein the controller: 
receives diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, 
wherein the pixel array comprises a plurality of printed circuit boards (PCB s), each PCB providing a sub-array of the pixel array, and 
wherein the diagnostic information comprises information related to a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
generates health information for the sign using the information related to the number of malfunctioning pixels. 
[inherent, as previously explained]
2.	The electronic monitoring system of claim 1, comprising: 
a voltage-sensing device, the voltage-sensing device measuring voltage across the array of lights; and 
wherein the controller: 
issues at least one command to the voltage-sensing device selected from the group consisting of: 
a command to detect short circuits in the array of lights and a command to detect open circuits in the array of lights; and 
for each light in the array of lights, determines the light to be a malfunctioning light responsive to a detected short circuit or a detected open circuit. 


Nakano: ¶ 60







Nakano: ¶s 60 and 61


Nakano: ¶ 61
3.	The electronic monitoring system of claim 1, wherein the controller: 
analyzes diagnostic information to create a reduced set of diagnostic information; and 
transmits the reduced set of diagnostic information to a controller. 


Zerphy: ¶ 120; where the disclosed “error message may contain information associated with the … failure”, which is reduced in comparison to the diagnostic information with respect to all the pixels in the display
4.	The electronic monitoring system of claim 1, wherein the controller: 


transmits the diagnostic information to a controller. 
1.	A controller of an electronic monitoring system, the controller comprising: 
a processor and memory, wherein the controller: 
receives diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, …
5.	The electronic monitoring system of claim 1, comprising: 
a second controller comprising a processor and memory communicably coupled to the controller, wherein the second controller: 
receives at least a portion of the diagnostic information from the controller; and 



assesses at least a portion of the diagnostic information to develop health information, the assessment comprising evaluating the information related to the number of malfunctioning lights.
1.	A controller of an electronic monitoring system, the controller comprising: 
a processor and memory, wherein the controller: 


receives diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, …
generates health information for the sign using the information related to the number of malfunctioning pixels. 
6.	The electronic monitoring system of claim 5, wherein: 
the number of malfunctioning lights comprises a number of consecutive malfunctioning lights; and 
wherein, responsive to the number of consecutive malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 


2.	The controller of claim 1, wherein: 

the number of malfunctioning pixels comprises a number of consecutive malfunctioning pixels; and 
responsive to the number of consecutive malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 

7.	The electronic monitoring system of claim 5, wherein: 
responsive to the number of malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 
3.	The controller of claim 1 wherein: 

responsive to the number of malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 
8.	The electronic monitoring system of claim 5, wherein: 
the array of lights is included in at least one electronic sign. 
4.	The controller of claim 1, wherein: 

the controller receives diagnostic information from a plurality of electronic signs comprising the sign; and …
9.	The electronic monitoring system of claim 8, wherein: 
the at least one electronic sign comprises a plurality of electronic signs and the health information comprises overall health information for the electronic monitoring system; and 



the assessment comprises aggregating health information for each of the plurality of electronic signs. 
4.	The controller of claim 1, wherein: 

the controller receives diagnostic information from a plurality of electronic signs comprising the sign; and 
generates overall health information for the electronic monitoring system using the diagnostic information received from the plurality of electronic signs. 
5.	The controller of claim 4, wherein: 
the generation of the overall health information comprises aggregation of individual health information for each of the plurality of electronic signs. 
10.	The electronic monitoring system of claim 5, wherein: 
the second controller reports at least a portion of the health information, the report comprising at least one selected from the group consisting of: 
display of at least a portion of the health information to an operator of a transit vehicle;
storage and logging of the at least a portion of the diagnostic information and the at least a portion of the health information in computer-readable storage; 


transmission of the at least a portion of the health information to an external device; and 

transmission of the at least a portion of the health information to a remote server. 
6.	The controller of claim 1, wherein: 





the controller displays at least a portion of the health information to an operator of a transit vehicle. 
7.	The controller of claim 1, wherein: 
the controller stores at least a portion of the diagnostic information and at least a portion of the health information in computer-readable storage. 
8.	The controller of claim 1, wherein: 
the controller transmits at least a portion of the health information to an external device. 
10.	The controller of claim 1, wherein: 
the controller transmits at least a portion of the health information to a remote server. 
11.	The electronic monitoring system of claim 5, wherein: 
the second controller generates self-diagnostic information related to features of the second controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, 
information related to a sound-making device, and 
information related to data-access errors. 
11.	The controller of claim 1, wherein: 

the controller generates self-diagnostic information related to features of the controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, 
information related to a sound-making device, and 
information related to data-access errors. 
12.	The electronic monitoring system of claim 5, wherein: 
the second controller detects at least one communication-link problem over one or more networks in the electronic monitoring system; and 
wherein information related to the detection is included as part of the health information. 
12.	The controller of claim 1, wherein: 

the controller detects at least one communication-link problem over one or more networks in the electronic monitoring system; and information related to the detection is included as part of the health information. 
13.	The electronic monitoring system of claim 5, comprising: 
a light sensor coupled to the array of lights, wherein the light sensor senses light and, responsive thereto, facilitates adjustment of brightness; and 
wherein the second controller receives information related to the brightness and verifies proper operation of the light sensor via the received information. 


13.	The controller of claim 1, wherein: 

the controller receives information related to brightness and verifies proper operation of a light sensor coupled to the pixel array via the received information. 
14.	The electronic monitoring system of claim 1, wherein: 
the array of lights comprises a plurality of light-emitting diodes (LEDs). 
14.	The controller of claim 1, wherein: 

the pixel array comprises a plurality of light-emitting diodes (LEDs). 
15.	The electronic monitoring system of claim 1, wherein: 
the controller performs a test for processing integrity between the plurality of circuit boards, a result of the test being included as part of the diagnostic information. 


Zerphy: ¶ 134
16.	An electronic monitoring method, the electronic monitoring method comprising, by a controller coupled to an array of lights: 

analyzing the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 






determining a number of malfunctioning lights in at least one of: 


a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 




storing diagnostic information comprising information related to the determined number. 
15.	An electronic monitoring method, the electronic monitoring method comprising, by a controller of an electronic monitoring system, the controller comprising a processor and memory: 
receiving diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, 
wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array, and 
wherein the diagnostic information comprises information related to a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
generating health information for the sign using the information related to the number of malfunctioning pixels. 
[inherent, as previously explained]
17.	The electronic monitoring method of claim 16, wherein: 
a malfunctioning light comprises a light in the array of lights at which at least one of a short circuit and an open circuit is determined to exist. 


Nakano: ¶s 60 and 61
18.	The electronic monitoring method of claim 16, comprising: 
reducing an amount of network bandwidth necessary to transmit the diagnostic information, the reducing comprising creating a reduced set of diagnostic information relative to an overall set of diagnostic information; and 
transmitting the reduced set of diagnostic information to a second controller. 


Zerphy: ¶ 120; where it is well-known that less data being transmitted would require less bandwidth



Zerphy: ¶ 120
19.	The electronic monitoring method of claim 16, wherein: 



the controller transmits the diagnostic information to a second controller. 
15.	An electronic monitoring method, the electronic monitoring method comprising, by a controller of an electronic monitoring system, the controller comprising a processor and memory: 
receiving diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, …
20.	A computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising: 
analyzing an array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 







determining a number of malfunctioning lights in at least one of. 


a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 



storing diagnostic information comprising information related to the determined number. 
20.	A computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising: 
receiving diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, 
wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array, and 
wherein the diagnostic information comprises information related to a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
generating health information for the sign using the information related to the number of malfunctioning. 
[inherent, as previously explained]


Claims 1, 2, 4-14, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 1, 1-4, 4, (6+7+8+10), 11-15, 15, and 20, respectively, of U.S. Patent No. 11,100,827 (Application No. 16/904741). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  See the following table.

Claim 2 is alternatively rejected, and claim 17 is rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15, respectively, of U.S. Patent No. 11,100,827, in view of Nakano et al (US 2008/0117144; hereinafter Nakano).
•	Regarding claims 2 and 17, U.S. Patent No. 11,100,827 claims everything except the details of open circuits, short-circuits, and a reduced set of diagnostic information.
	In the same field of endeavor, Nakano discloses the details of open circuits and short-circuits, as shown in the following table.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of U.S. Patent No. 11,100,827 according to the teachings of Nakano, for the purpose of allowing a better analysis of defects within a display panel (¶ 9).

Claims 3, 15, and 18 are rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15, respectively, of U.S. Patent No. 11,100,827, in view of Zerphy et al (US 2007/0241988; hereinafter Zerphy).
•	Regarding claims 3 and 18, U.S. Patent No. 11,100,827 claims everything except the details of open circuits, short-circuits, and a reduced set of diagnostic information.
	In the same field of endeavor, Zerphy discloses the details of a reduced set of diagnostic information, as shown in the following table.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of U.S. Patent No. 11,100,827 according to the teachings of Zerphy, for the purpose of enabling the reconfiguration of a sign display panel to allow continued operation thereof when an error is detected (¶s 137 and 175).



17/386231
US 11,100,827
1.	An electronic monitoring system comprising: 
a controller coupled to an array of lights, wherein the controller: 

analyzes the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 






determines a number of malfunctioning lights in at least one of: 


a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 



stores diagnostic information comprising information related to the determined number.
1.	A controller of an electronic monitoring system, the controller comprising: 
a processor and memory, wherein the controller: 
receives diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, 
wherein the pixel array comprises a plurality of printed circuit boards (PCB s), each PCB providing a sub-array of the pixel array, and 
wherein the diagnostic information comprises information related to a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
reports health information for the sign using the information related to the number of malfunctioning pixels. 

[inherent, as previously explained]
2.	The electronic monitoring system of claim 1, comprising: 



a voltage-sensing device, the voltage-sensing device measuring voltage across the array of lights; and 
wherein the controller: 
issues at least one command to the voltage-sensing device selected from the group consisting of: 
a command to detect short circuits in the array of lights and a command to detect open circuits in the array of lights; and 
for each light in the array of lights, determines the light to be a malfunctioning light responsive to a detected short circuit or a detected open circuit. 
9.	The controller of claim 1, wherein: 
a malfunctioning pixel comprises a pixel in the pixel array at which at least one of a short circuit and an open circuit has been determined to exist. 
Nakano: ¶ 60






Nakano: ¶s 60 and 61


Nakano: ¶ 61
3.	The electronic monitoring system of claim 1, wherein the controller: 
analyzes diagnostic information to create a reduced set of diagnostic information; and 
transmits the reduced set of diagnostic information to a controller. 


Zerphy: ¶ 120; where the disclosed “error message may contain information associated with the … failure”, which is reduced in comparison to the diagnostic information with respect to all the pixels in the display
4.	The electronic monitoring system of claim 1, wherein the controller: 


transmits the diagnostic information to a controller. 
1.	A controller of an electronic monitoring system, the controller comprising: 
a processor and memory, wherein the controller: 
receives diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, …
5.	The electronic monitoring system of claim 1, comprising: 
a second controller comprising a processor and memory communicably coupled to the controller, wherein the second controller: 
receives at least a portion of the diagnostic information from the controller; and 



assesses at least a portion of the diagnostic information to develop health information, the assessment comprising evaluating the information related to the number of malfunctioning lights.
1.	A controller of an electronic monitoring system, the controller comprising: 
a processor and memory, wherein the controller: 


receives diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, …
generates health information for the sign using the information related to the number of malfunctioning pixels. 
6.	The electronic monitoring system of claim 5, wherein: 
the number of malfunctioning lights comprises a number of consecutive malfunctioning lights; and 
wherein, responsive to the number of consecutive malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 
2.	The controller of claim 1, wherein: 

the number of malfunctioning pixels comprises a number of consecutive malfunctioning pixels; and 
responsive to the number of consecutive malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 

7.	The electronic monitoring system of claim 5, wherein: 
responsive to the number of malfunctioning lights exceeding a predetermined threshold, the second controller determines that service of the array of lights is required, the determination of service being included as part of the health information. 
3.	The controller of claim 1 wherein: 

responsive to the number of malfunctioning pixels exceeding a predetermined threshold, the controller determines that service of the pixel array is required, the determination of service being included as part of the health information. 
8.	The electronic monitoring system of claim 5, wherein: 
the array of lights is included in at least one electronic sign. 
4.	The controller of claim 1, wherein: 

the controller receives diagnostic information from a plurality of electronic signs comprising the sign; and …
9.	The electronic monitoring system of claim 8, wherein: 
the at least one electronic sign comprises a plurality of electronic signs and the health information comprises overall health information for the electronic monitoring system; and 



the assessment comprises aggregating health information for each of the plurality of electronic signs. 
4.	The controller of claim 1, wherein: 

the controller receives diagnostic information from a plurality of electronic signs comprising the sign; and 
generates overall health information for the electronic monitoring system using the diagnostic information received from the plurality of electronic signs. 
5.	The controller of claim 4, wherein: 
the generation of the overall health information comprises aggregation of individual health information for each of the plurality of electronic signs. 
10.	The electronic monitoring system of claim 5, wherein: 
the second controller reports at least a portion of the health information, the report comprising at least one selected from the group consisting of: 
display of at least a portion of the health information to an operator of a transit vehicle;


storage and logging of the at least a portion of the diagnostic information and the at least a portion of the health information in computer-readable storage; 


transmission of the at least a portion of the health information to an external device; and 

transmission of the at least a portion of the health information to a remote server. 
6.	The controller of claim 1, wherein: 





the report of health information comprises displays of at least a portion of the health information to an operator of a transit vehicle. 
7.	The controller of claim 1, wherein: 
the controller stores at least a portion of the diagnostic information and at least a portion of the health information in computer-readable storage. 

8.	The controller of claim 1, wherein: 
the controller transmits at least a portion of the health information to an external device. 
10.	The controller of claim 1, wherein: 
the controller transmits at least a portion of the health information to a remote server. 
11.	The electronic monitoring system of claim 5, wherein: 
the second controller generates self-diagnostic information related to features of the second controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, 
information related to a sound-making device, and 
information related to data-access errors. 
11.	The controller of claim 1, wherein: 

the controller generates self-diagnostic information related to features of the controller, the self-diagnostic information being selected from the group consisting of: 
information related to backlighting, 
information related to a sound-making device, and 
information related to data-access errors. 
12.	The electronic monitoring system of claim 5, wherein: 
the second controller detects at least one communication-link problem over one or more networks in the electronic monitoring system; and 
wherein information related to the detection is included as part of the health information. 
12.	The controller of claim 1, wherein: 

the controller detects at least one communication-link problem over one or more networks in the electronic monitoring system; and information related to the detection is included as part of the health information. 
13.	The electronic monitoring system of claim 5, comprising: 
a light sensor coupled to the array of lights, wherein the light sensor senses light and, responsive thereto, facilitates adjustment of brightness; and 
wherein the second controller receives information related to the brightness and verifies proper operation of the light sensor via the received information. 
13.	The controller of claim 1, wherein: 

the controller receives information related to brightness and verifies proper operation of a light sensor coupled to the pixel array via the received information. 
14.	The electronic monitoring system of claim 1, wherein: 
the array of lights comprises a plurality of light-emitting diodes (LEDs). 
14.	The controller of claim 1, wherein: 

the pixel array comprises a plurality of light-emitting diodes (LEDs). 
15.	The electronic monitoring system of claim 1, wherein: 
the controller performs a test for processing integrity between the plurality of circuit boards, a result of the test being included as part of the diagnostic information. 


Zerphy: ¶ 134
16.	An electronic monitoring method, the electronic monitoring method comprising, by a controller coupled to an array of lights: 


analyzing the array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 






determining a number of malfunctioning lights in at least one of: 


a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 



storing diagnostic information comprising information related to the determined number. 
15.	An electronic monitoring method, the electronic monitoring method comprising, by a controller of an electronic monitoring system, the controller comprising a processor and memory: 
receiving diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, 
wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array, and 
wherein the diagnostic information comprises information related to a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
reporting health information for the sign using the information related to the number of malfunctioning pixels. 
[inherent, as previously explained]
17.	The electronic monitoring method of claim 16, wherein: 
a malfunctioning light comprises a light in the array of lights at which at least one of a short circuit and an open circuit is determined to exist. 


Nakano: ¶s 60 and 61
18.	The electronic monitoring method of claim 16, comprising: 
reducing an amount of network bandwidth necessary to transmit the diagnostic information, the reducing comprising creating a reduced set of diagnostic information relative to an overall set of diagnostic information; and 
transmitting the reduced set of diagnostic information to a second controller. 


Zerphy: ¶ 120; where it is well-known that less data being transmitted would require less bandwidth
19.	The electronic monitoring method of claim 16, wherein: 



the controller transmits the diagnostic information to a second controller. 
15.	An electronic monitoring method, the electronic monitoring method comprising, by a controller of an electronic monitoring system, the controller comprising a processor and memory: 
receiving diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, …

20.	A computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising: 
analyzing an array of lights as a matrix, wherein the array of lights is provided by a plurality of circuit boards; 






determining a number of malfunctioning lights in at least one of. 


a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and 
a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards; and 



storing diagnostic information comprising information related to the determined number. 
20.	A computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising: 
receiving diagnostic information from an embedded controller of a sign comprising a pixel array following an analysis, by the embedded controller, of the pixel array as a single matrix, 
wherein the pixel array comprises a plurality of printed circuit boards (PCBs), each PCB providing a sub-array of the pixel array, and 
wherein the diagnostic information comprises information related to a number of malfunctioning pixels in at least one of: 
a row of the single matrix, wherein the row spans more than one PCB of the plurality of PCBs; and 
a column of the single matrix, wherein the column spans more than one PCB of the plurality of PCBs; and 
reporting health information for the sign using the information related to the number of malfunctioning pixels. 
[inherent, as previously explained]


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the preceding Double Patenting rejections or upon the filing of one or more proper Terminal Disclaimer(s). 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claims 1, 16, and 20, where “the controller … determines a number of malfunctioning lights in at least one of: a row of the matrix, wherein the row spans more than one circuit board of the plurality of circuit boards; and  a column of the matrix, wherein the column spans more than one circuit board of the plurality of circuit boards” (as found in claim 1 and similarly found in claims 16 and 20), in combination with all the remaining limitations in each claim.  Claims 2-15 and 17-19 would be allowable based on their dependence from one of claims 1 and 16. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Koester et al (US 2010/0309185) disclose a multi-panel display in which individual panels having defective pixels may be replaced (see at least ¶ 42), but do not disclose the aforementioned limitations

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        05/25/2022